             Case 5:20-cv-06546-JMG Document 14 Filed 03/23/21 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                          :
SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :                 Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :                 (filed in the United States District
(dba THE INCOME STORE)                    :                 Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :                 Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.           :
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
ASHER MILGROM, DANIEL GIORDANO,           :
DANIEL MEYER, and JDS CONSULTING          :
GROUP LLC,                                :
                                          :
                        Defendant.        :
__________________________________________:

                       NOTICE OF VOLUNTARY DISMISSAL OF
                 DEFENDANT DANIEL GIORDANO WITHOUT PREJUDICE

          Pursuant to FRCP 41, Melanie E. Damian, as Receiver of Today’s Growth Consultant,

Inc. (dba The Income Store), hereby voluntarily dismisses the Defendant Daniel Giordano from

the above-captioned matter without prejudice.

          Respectfully submitted this 23rd day of March, 2021.




{02127547;v1 }
             Case 5:20-cv-06546-JMG Document 14 Filed 03/23/21 Page 2 of 4




                                        Respectfully Submitted,

                                        DAMIAN & VALORI LLP

                                         /s/ Kenneth Dante Murena
                                        Kenneth Dante Murena
                                        Florida Bar No. 147486
                                        Kmurena@dvllp.com
                                        1000 Brickell Avenue, Suite 1020
                                        Miami, Florida 33131
                                        Telephone: (305) 371-3960
                                        Facsimile: (305) 371-3965
                                        Counsel for Plaintiff Melanie E. Damian,
                                        as Court-Appointed Receiver (Admitted Pro Hac
                                        Vice)

                                        SEMANOFF ORMSBY
                                        GREENBERG & TORCHIA, LLC


                                        /s/ Stephen C. Goldblum
                                        Stephen C. Goldblum, Esq.
                                        PA Bar No. 83927
                                        2617 Huntingdon Pike
                                        Huntingdon Valley, PA 19006
                                        Telephone: (215) 887-0200
                                        Email: sgoldblum@sogtlaw.com
                                        Counsel for Plaintiff Melanie E. Damian




{02127547;v1 }
             Case 5:20-cv-06546-JMG Document 14 Filed 03/23/21 Page 3 of 4


                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                          :
SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :               Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :               (filed in the United States District
(dba THE INCOME STORE)                    :               Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :               Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.           :
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
ASHER MILGROM, DANIEL GIORDANO,           :
DANIEL MEYER, and JDS CONSULTING          :
GROUP LLC,                                :
                                          :
                        Defendant.        :
__________________________________________:

                               CERTIFICATE OF SERVICE


              I hereby certify that on March 23, 2021, a true and correct copy of the foregoing
was served by mail, email, and/or CM/ECF on the following Defendants:

                                       Asher Milgrom
                                       33 Laurelwood
                                      Irvine, CA 92620




{02127547;v1 }
             Case 5:20-cv-06546-JMG Document 14 Filed 03/23/21 Page 4 of 4



                                   Steve McGiff, Esquire
                               mcgiff@mcgiffhalverson.com
                                   96 South Ocean Ave.
                                   Patchogue, NY 11772
                               Attorney for Daniel Giordano

                                      Daniel Meyer
                                  660 Collingwood Ter.
                                  Glenmoore, PA 1934

                                JDS Consulting Group, LLC
                                   c/o Joseph Sweeney
                                     1215 Vilas Ave.
                                   Madison, WI 53715


                                                SEMANOFF ORMSBY
                                                GREENBERG & TORCHIA, LLC


                                                BY:      /s/ Stephen C. Goldblum
                                                         Stephen C. Goldblum




{02127547;v1 }
